COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:          Shirley Lenoir, Individually and as personal representative of the
                              Estate of Shana Lenoir and Christopher McKnight , Individually and
                              as next friend of Nayla McKnight v. U.T. Physicians

Appellate case number:        01-14-00767-CV

Trial court case number: 2012-35806

Trial court:                  164th District Court of Harris County

Date motion filed:            May 17, 2016

Party filing motion:          U.T. Physicians

       It is ordered that the motion for en banc reconsideration is       DENIED    GRANTED.


Judge’s signature: /s/ Harvey Brown
                        Acting Individually        Acting for the Court

Panel consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Massengale,
Brown, Huddle, and Lloyd.

Justice Bland, not sitting.


Date: June 23, 2016